 



Exhibit 10.15

R.H. DONNELLEY CORPORATION

2005 STOCK AWARD AND INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



R.H. DONNELLEY CORPORATION

2005 STOCK AWARD AND INCENTIVE PLAN

                      Page
1.
  Purpose     1  
 
           
2.
  Definitions     1  
 
           
3.
  Administration     4  
 
           
4.
  Stock Subject to Plan     5  
 
           
5.
  Eligibility; Per-Person Award Limitations     7  
 
           
6.
  Specific Terms of Awards     7  
 
           
7.
  Performance Awards, Including Annual Incentive Awards     11  
 
           
8.
  Nonemployee Director Awards     14  
 
           
9.
  Certain Provisions Applicable to Awards     21  
 
           
10.
  Change of Control     22  
 
           
11.
  Additional Award Forfeiture Provisions     25  
 
           
12.
  General Provisions     27  

2



--------------------------------------------------------------------------------



 



R.H. DONNELLEY CORPORATION
2005 STOCK AWARD AND INCENTIVE PLAN

     1. Purpose. The purpose of this 2005 Stock Award and Incentive Plan (the
“Plan”) is to aid R.H. Donnelley Corporation, a Delaware corporation (together
with its successors and assigns, the “Company”), in attracting, retaining,
motivating and rewarding employees and non-employee directors of the Company or
its subsidiaries or affiliates, to provide for equitable and competitive
compensation opportunities, to recognize individual contributions and reward
achievement of Company goals, and promote the creation of long-term value for
stockholders by closely aligning the interests of Participants with those of
stockholders. The Plan authorizes stock-based and cash-based incentives for
Participants.

     2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

     (a) “Annual Incentive Award” means a type of Performance Award granted to a
Participant under Section 7(c) representing a conditional right to receive cash,
Stock or other Awards or payments, as determined by the Committee, based on
performance in a performance period of one fiscal year or a portion thereof.

     (b) “Annual Limit” shall have the meaning specified in Section 5(b).

     (c) “Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Performance Award or Annual Incentive Award, together with
any related right or interest, granted to a Participant under the Plan.

     (d) “Beneficiary” means the legal representatives of the Participant’s
estate entitled by will or the laws of descent and distribution to receive the
benefits under a Participant’s Award upon a Participant’s death, provided that,
if and to the extent authorized by the Committee, a Participant may be permitted
to designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant’s Award upon such Participant’s death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant’s
spouse shall be subject to the written consent of such spouse.

     (e) “Board” means the Company’s Board of Directors.

     (f) “Cause” shall have the meaning defined in any employment agreement or
severance agreement between the Participant and the Company or a subsidiary or
affiliate then in effect or, if no such agreement is then in effect, “Cause”
shall mean (i) the Participant’s willful and continued failure substantially to
perform the duties of his or her position after notice and opportunity to cure;
(ii) any willful act or omission by the Participant constituting dishonesty,
fraud or other malfeasance, which in any such case is demonstrably injurious to
the financial condition or business reputation of the Company or any of its
subsidiaries or affiliates; (iii) an act that constitutes misconduct resulting
in a restatement of the Company’s financial statements due to material
non-compliance with any financial reporting requirement within the meaning of
Section 304 of The Sarbanes-Oxley Act of 2002; or (iv) a felony conviction in a
court of law under the laws of the United States or any state thereof or any
other jurisdiction in which the Company or a subsidiary or affiliate conducts
business which materially impairs the value of the Participant’s service to the
Company or any of its subsidiaries or affiliates; provided, however, that for

 



--------------------------------------------------------------------------------



 



purposes of this definition, no act or failure to act shall be deemed “willful”
unless effected by the Participant not in good faith and without a reasonable
belief that such action or failure to act was in or not opposed to the Company’s
best interests, and no act or failure to act shall be deemed “willful” if it
results from any incapacity of the Participant due to physical or mental
illness.

     (g) “Change in Control” and related terms have the meanings specified in
Section 10.

     (h) “Code” means the Internal Revenue Code of 1986, as amended. References
to any provision of the Code or regulation thereunder shall include any
successor provisions and regulations, and reference to regulations includes any
applicable guidance or pronouncement of the Department of the Treasury and
Internal Revenue Service.

     (i) “Committee” means the Compensation and Benefits Committee of the Board,
the composition and governance of which is established in the Committee’s
Charter as approved from time to time by the Board and subject to
Section 303A.05 of the Listed Company Manual of the New York Stock Exchange, and
other corporate governance documents of the Company. No action of the Committee
shall be void or deemed to be without authority due to the failure of any
member, at the time the action was taken, to meet any qualification standard set
forth in the Committee Charter or this Plan. The full Board may perform any
function of the Committee hereunder except to the extent limited under
Section 303A.05 of the Listed Company Manual, in which case the term “Committee”
shall refer to the Board.

     (j) “Covered Employee” means an Eligible Person who is a Covered Employee
as specified in Section 12(j).

     (k) “Deferral Account” means the account established and maintained by the
Company for Deferred Stock and/or deferred cash credited under Section 8. A
Deferral Account shall include one or more subaccounts, including a Deferred
Stock Account for forfeitable Deferred Stock under Section 8(c), a Deferred
Stock Account for shares of Deferred Stock that have become nonforfeitable under
Section 8(c) or that are at all times nonforfeitable under Section 8(e)(iii),
and a Deferred Cash Account described in Section 8(e)(iv). The Deferral Account
and subaccounts, and Deferred Stock and deferred cash credited thereto, will be
maintained solely as bookkeeping entries by the Company to evidence unfunded
obligations of the Company.

     (l) “Deferred Stock” means a right, granted under this Plan, to receive
Stock or other Awards or a combination thereof at the end of a specified
deferral period.

     (m) “Disability” means, with respect to a non-employee director,
termination of service as a director of the Company due to a physical or mental
incapacity of long duration which renders the Participant unable to perform the
duties of a director of the Company.

     (n) “Dividend Equivalent” means a right, granted under this Plan, to
receive cash, Stock, other Awards or other property equal in value to all or a
specified portion of the dividends paid with respect to a specified number of
shares of Stock.

     (o) “Effective Date” means the effective date specified in Section 12(p).

     (p) “Eligible Person” has the meaning specified in Section 5(a).

     (q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.

2



--------------------------------------------------------------------------------



 



     (r) “Fair Market Value” means the fair market value of Stock, Awards or
other property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock shall be the average of the high and low sales prices
per share of Stock reported on a consolidated basis for securities listed on the
principal stock exchange or market on which Stock is traded on the day
immediately preceding the day as of which such value is being determined or, if
there is no sale on that day, then on the last previous day on which a sale was
reported. Fair Market Value relating to the exercise price or base price of any
Non-409A Option or SAR shall conform to requirements under Code Section 409A.

     (s) “409A Awards” means Awards that constitute a deferral of compensation
under Code Section 409A and regulations thereunder. “Non-409A Awards” means
Awards other than 409A Awards. Although the Committee retains authority under
the Plan to grant Options, SARs and Restricted Stock on terms that will qualify
those Awards as 409A Awards, Options, SARs exercisable for Stock, and Restricted
Stock will be Non-409A Awards unless otherwise expressly specified by the
Committee.

     (t) “Full-Value Award” means Awards relating to Stock other than
(i) Options and SARs that are treated as exercisable solely for Stock under
applicable accounting rules and (ii) Awards for which the Participant pays the
intrinsic value directly or by forgoing a right to receive a cash payment from
the Company; provided, however, that the Committee may designate any Option or
SAR (including those previously granted but excluding any ISO) as “Full-Value
Awards” for purposes of the Plan. References to a “Full-Value Award” under a
Preexisting Plan mean an award of a type that would be a Full-Value Award if
granted under the Plan.

     (u) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 and qualifying
thereunder.

     (v) “Option” means a right, granted under this Plan, to purchase Stock.

     (w) “Option Valuation Methodology” means the method for determining the
number of shares to be subject to Options, and the exercise price thereof,
granted in payment of Retainer Fees under Section 8(e)(ii).

     (x) “Other Director Compensation” means fees payable to a director in his
or her capacity as such, other than Retainer Fees, for attending meetings and
other service on the Board and Board committees or otherwise.

     (y) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).

     (z) “Participant” means a person who has been granted an Award under the
Plan which remains outstanding, including a person who is no longer an Eligible
Person.

     (aa) “Performance Award” means a conditional right, granted to a
Participant under Sections 6(i) and 7, to receive cash, Stock or other Awards or
payments.

     (bb) “Plan Year” means, with respect to a non-employee director, the period
commencing at the time of election of the director at an annual meeting of
shareholders (or the election of a class of directors if the Company then has a
classified Board of Directors), or the director’s initial appointment to the
Board if not at an annual meeting of shareholders, and continuing until the
close of business of the day preceding the next annual meeting of shareholders.

3



--------------------------------------------------------------------------------



 



     (cc) “Preexisting Plans” means each of the following Company plans: The
2001 Stock Award and Incentive Plan, the 1991 Key Employees’ Stock Option Plan,
as amended and restated; the Key Employees’ Performance Unit Plan, as amended
and restated; and the 1998 Directors’ Stock Plan, as amended and restated.

     (dd) “Restricted Stock” means Stock granted under this Plan which is
subject to certain restrictions and to a risk of forfeiture.

     (ee) “Retainer Fees” means annual Board and chair retainer fees payable to
a director in his or her capacity as such for service on the Board and Board
committees.

     (ff) “Retirement” means, with respect to a non-employee director,
termination of service as a director of the Company at or after age 65.

     (gg) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

     (hh) “Stock” means the Company’s Common Stock, par value $1.00 per share,
and any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 12(c).

     (ii) “Stock Appreciation Rights” or “SAR” means a right granted to a
Participant under Section 6(c).

     (jj) “Valuation Date” shall mean the close of business on the last business
day of each calendar quarter and, in the case of any final distribution from a
Participant’s Deferred Cash Account (described in Section 8(f)(ii)), the day
preceding such distribution.

     3. Administration.

     (a) Authority of the Committee. The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant), amendments thereto, and
rules and regulations for the administration of the Plan and amendments thereto;
to construe and interpret the Plan and Award documents and correct defects,
supply omissions or reconcile inconsistencies therein; and to make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan. Decisions of the Committee with respect to
the administration and interpretation of the Plan shall be final, conclusive,
and binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 12(b) and other persons claiming rights
from or through a Participant, and stockholders. The foregoing notwithstanding,
the Board shall perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors (the functions of the Committee
with respect to other aspects of non-employee director awards is not exclusive
to the Board, however).

4



--------------------------------------------------------------------------------



 



     (b) Manner of Exercise of Committee Authority. The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee. The
Committee may act through subcommittees, including for purposes of perfecting
exemptions under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate to officers or managers of the Company or any
subsidiary or affiliate, or committees thereof, the authority, subject to such
terms as the Committee shall determine, to perform such functions, including
administrative functions, as the Committee may determine, to the extent (i) that
such delegation will not result in the loss of an exemption under Rule 16b-3(d)
for Awards granted to Participants subject to Section 16 of the Exchange Act in
respect of the Company and will not cause Awards intended to qualify as
“performance-based compensation” under Code Section 162(m) to fail to so
qualify, and (ii) permitted under Section 157 and other applicable provisions of
the Delaware General Corporation Law.

     (c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

     4. Stock Subject To Plan.

     (a) Overall Number of Shares Available for Delivery. The total number of
shares of Stock reserved and available for delivery in connection with Awards
under the Plan shall be (i) five million shares, plus (ii) the number of shares
that, immediately prior to the Effective Date, remain available for new awards
under the 2001 Stock Award and Incentive Plan plus (iii) the number of shares
subject to awards under the Preexisting Plans which become available in
accordance with Section 4(b) after the Effective Date; provided, however, that
the total number of shares with respect to which ISOs may be granted shall not
exceed the number specified under clause (i) above. The shares available under
this Section 4(a) shall consist of two designated “share pools,” of which one
(“Pool 1”) shall be available for Full-Value Awards and the other (“Pool 2”)
shall be available for Awards relating to Stock that are not Full-Value Awards.
Pool 1 shall consist of 3.75 million shares plus shares added to Pool 1 under
clause (iii) above, and Pool 2 shall consist of all other shares available under
the Plan; provided, however, that the Committee may increase Pool 1 above its
existing limit by reducing the shares available in Pool 2 by four shares for
each share added to Pool 1 (which shall have the net effect of reducing the
total number of shares available under the Plan). The total number of shares
available and the shares designated for Pool 1 and Pool 2 are subject to
adjustment as provided in Section 12(c). Any shares of Stock delivered under the
Plan shall consist of authorized and unissued shares or treasury shares.

     (b) Share Counting Rules. The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments in
accordance with this Section 4(b). For purposes of Pool 1, shares shall be
counted against those reserved to the extent such shares have been delivered and
are no longer subject to a risk of forfeiture. Accordingly, (i) to the extent
that a Full-Value Award under the Plan or a Preexisting Plan is canceled,
expired, forfeited,

5



--------------------------------------------------------------------------------



 



settled in cash, settled by issuance of fewer shares than the number underlying
the award, or otherwise terminated without delivery of shares to the
Participant, the shares retained by or returned to the Company will be available
under the Plan and Pool 1; and (ii) shares that are withheld from such an award
or separately surrendered by the Participant in payment of the exercise price or
taxes relating to such an award shall be deemed to constitute shares not
delivered to the Participant and will be available under the Plan and Pool 1.
The Committee may determine that Full-Value Awards may be outstanding that
relate to more shares than the aggregate remaining available under Pool 1 so
long as such Awards will not in fact result in delivery and vesting of shares in
excess of the number then available under Pool 1. For purposes of Pool 2, shares
shall be counted against those reserved to the full extent of the shares
underlying the non-Full-Value Award under the Plan or a Preexisting Plan, except
that, to the extent such a non-Full-Value Award expires or is forfeited, the
shares retained by the Company will be available again under the Plan and Pool
2. In addition, in the case of any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
subsidiary or affiliate or with which the Company or a subsidiary or affiliate
combines, shares issued or issuable in connection with such substitute Award
shall not be counted against the number of shares reserved under the Plan.

     (c) Run Rate Limitation in 2005-2007. During the three fiscal years
beginning with 2005, the “run rate” for equity-related awards shall not exceed
2.34% per year as an average over the three-year period. For this purpose, the
“run rate” is determined as (i) the number of shares of Stock underlying
Options, SARs, and similar awards for which the Participant pays the intrinsic
value directly or by forgoing a right to receive a cash payment from the Company
plus four times the number of shares underlying other equity-related awards
(including Restricted Stock and Deferred Stock) divided by (ii) the number of
shares outstanding at the beginning of the fiscal year. “Equity-related awards”
means awards that can result in the delivery of shares of Stock under the Plan
and any other Company “equity compensation plan” as such term is defined in
Section 303A.08 of the New York Stock Exchange Listed Company Manual, excluding
plans assumed in acquisitions, qualified employee stock purchase plans, and
plans qualified under Section 401 of the Code.

     5. Eligibility; Per-Person Award Limitations.

     (a) Eligibility. Awards may be granted under the Plan only to Eligible
Persons. For purposes of the Plan, an “Eligible Person” means an employee of the
Company or any subsidiary or affiliate, including any executive officer or
non-employee director of the Company or a subsidiary or affiliate, and any
person who has been offered employment by the Company or a subsidiary or
affiliate, provided that such prospective employee may not receive any payment
or exercise any right relating to an Award until such person has commenced
employment with the Company or a subsidiary or affiliate. An employee on leave
of absence may be considered as still in the employ of the Company or a
subsidiary or affiliate for purposes of eligibility for participation in the
Plan. For purposes of the Plan, a joint venture in which the Company or a
subsidiary has a substantial direct or indirect equity investment shall be
deemed an affiliate, if so determined by the Committee. Holders of awards
granted by a company or business acquired by the Company or a subsidiary or
affiliate, or with which the Company or a subsidiary or affiliate combines, are
eligible for grants of substitute awards granted in assumption of or in
substitution for such outstanding awards previously granted under the Plan in
connection with such acquisition or combination transaction.

     (b) Per-Person Award Limitations. In each calendar year during any part of
which the Plan is in effect, an Eligible Person may be granted Awards intended
to qualify as “performance-based compensation” under Code Section 162(m) under
each of Section 6(b), 6(c), 6(d), 6(e), 6(f), 6(g) or 6(h) relating to up to his
or her Annual Limit (such Annual Limit to apply separately to the type of Award
authorized under each specified subsection, except that the limitation applies
to Dividend Equivalents under Section 6(g) only if such Dividend Equivalents

6



--------------------------------------------------------------------------------



 



are granted separately from and not as a feature of another Award). A
Participant’s Annual Limit, in any year during any part of which the Participant
is then eligible under the Plan, shall equal one million shares plus the amount
of the Participant’s unused Annual Limit relating to the same type of Award as
of the close of the previous year, subject to adjustment as provided in Section
12(c). In the case of an Award which is not valued in a way in which the
limitation set forth in the preceding sentence would operate as an effective
limitation satisfying applicable law (including Treasury
Regulation 1.162-27(e)(4)), an Eligible Person may not be granted Awards
authorizing the earning during any calendar year of an amount that exceeds the
Eligible Person’s Annual Limit, which for this purpose shall equal $5 million
plus the amount of the Eligible Person’s unused cash Annual Limit as of the
close of the previous year (this limitation is separate and not affected by the
number of Awards granted during such calendar year subject to the limitation in
the preceding sentence). For this purpose, (i) “earning” means satisfying
performance conditions so that an amount becomes payable, without regard to
whether it is to be paid currently or on a deferred basis or continues to be
subject to any service requirement or other non-performance condition, and
(ii) a Participant’s Annual Limit is used to the extent an amount or number of
shares may be potentially earned or paid under an Award, regardless of whether
such amount or shares are in fact earned or paid.

     6. Specific Terms Of Awards.

     (a) General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Sections 12(e)
and 12(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant, terms requiring forfeiture of Awards and gains
realized upon exercise, vesting or settlement of Awards in cases in which the
Participant engages in conduct harmful to the Company, and terms permitting a
Participant to make elections relating to his or her Award. The Committee shall
retain full power and discretion with respect to any term or condition of an
Award that is not mandatory under the Plan, subject to Section 12(k). The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.

     (b) Options. The Committee is authorized to grant Options to Participants
on the following terms and conditions:



  (i)   Exercise Price. The exercise price per share of Stock purchasable under
an Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Section 9(a). Notwithstanding the foregoing, any substitute award granted in
assumption of or in substitution for an outstanding award granted by a company
or business acquired by the Company or a subsidiary or affiliate, or with which
the Company or a subsidiary or affiliate combines may be granted with an
exercise price per share of Stock other than as required above.     (ii)  
Option Term; Time and Method of Exercise. The Committee shall determine the term
of each Option, provided that in no event shall the term of any Option exceed a
period of ten years from the date of grant. The Committee shall determine the
time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the methods by which such exercise
price may be paid or deemed to be paid and the form of such payment (subject to
Section 12(k)), including, without limitation, cash, Stock

7



--------------------------------------------------------------------------------



 



      (including by withholding Stock deliverable upon exercise, if such
withholding or withholding feature will not result in additional accounting
expense to the Company), other Awards or awards granted under other plans of the
Company or any subsidiary or affiliate, or other property (including through
broker-assisted “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants (including, in
the case of 409A Awards, deferred delivery of shares subject to the Option, as
mandated by the Committee, with such deferred shares subject to any vesting,
forfeiture or other terms as the Committee may specify).     (iii)   ISOs. The
terms of any ISO granted under the Plan shall comply in all respects with the
provisions of Code Section 422.

      (c) Stock Appreciation Rights. The Committee is authorized to grant SAR’s
to Participants on the following terms and conditions:



  (i)   Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise (or, in the case of a
“Limited SAR,” the Fair Market Value determined by reference to the Change in
Control Price, as defined under Section 10(e) hereof) over (B) the grant price
of the SAR, which shall be determined by the Committee but which in any event
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of the SAR, subject to Section 9(a).     (ii)   Other Terms. The Committee
shall determine the term of each SAR, provided that in no event shall the term
of an SAR exceed a period of ten years from the date of grant. The Committee
shall determine at the date of grant or thereafter, the time or times at which
and the circumstances under which a SAR may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Stock will be
delivered or deemed to be delivered to Participants, whether or not a SAR shall
be free-standing or in tandem or combination with any other Award, and whether
or not the SAR will be a 409A Award or Non-409A Award (cash SARs will in all
cases be 409A Awards). Limited SARs that may only be exercised in connection
with a Change in Control or termination of service following a Change in Control
as specified by the Committee may be granted on such terms, not inconsistent
with this Section 6(c), as the Committee may determine. The Committee may
require that an outstanding Option be exchanged for an SAR exercisable for Stock
having vesting, expiration, and other terms substantially the same as the
Option, so long as such exchange will not result in additional accounting
expense to the Company.

      (d) Restricted Stock. The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:



  (i)   Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms

8



--------------------------------------------------------------------------------



 



      of the Plan and any Award document relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee).     (ii)   Forfeiture. Except as
otherwise determined by the Committee, upon termination of employment or service
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited and reacquired by the Company;
provided that the Committee may provide, by rule or regulation or in any Award
document, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock will lapse in whole or in
part, including in the event of terminations resulting from specified causes.  
  (iii)   Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.     (iv)   Dividends and
Splits. As a condition to the grant of an Award of Restricted Stock, the
Committee may require that any dividends paid on a share of Restricted Stock
shall be either (A) paid with respect to such Restricted Stock at the dividend
payment date in cash, in kind, or in a number of shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or
(B) automatically reinvested in additional Restricted Stock or held in kind,
which shall be subject to the same terms as applied to the original Restricted
Stock to which it relates, or (C) deferred as to payment, either as a cash
deferral or with the amount or value thereof automatically deemed reinvested in
shares of Deferred Stock, other Awards or other investment vehicles, subject to
such terms as the Committee shall determine or permit a Participant to elect.
Unless otherwise determined by the Committee, Stock distributed in connection
with a Stock split or Stock dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

     (e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, subject to the following terms and conditions:



  (i)   Award and Restrictions. Issuance of Stock will occur upon expiration of
the deferral period specified for an Award of Deferred Stock by the Committee
(or, if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof, as determined by the Committee at
the date of grant or thereafter.

9



--------------------------------------------------------------------------------



 



  (ii)   Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes. Deferred Stock subject to
a risk of forfeiture may be called “restricted stock units” or otherwise
designated by the Committee.     (iii)   Dividend Equivalents. Unless otherwise
determined by the Committee, Dividend Equivalents on the specified number of
shares of Stock covered by an Award of Deferred Stock shall be either (A) paid
with respect to such Deferred Stock at the dividend payment date in cash or in
shares of unrestricted Stock having a Fair Market Value equal to the amount of
such dividends, or (B) deferred with respect to such Deferred Stock, either as a
cash deferral or with the amount or value thereof automatically deemed
reinvested in additional Deferred Stock, other Awards or other investment
vehicles having a Fair Market Value equal to the amount of such dividends, as
the Committee shall determine or permit a Participant to elect.

     (f) Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.

     (g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, which may be awarded on a free-standing basis or
in connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to restrictions on transferability, risks of forfeiture and such other
terms as the Committee may specify.

     (h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this
Section 6(h).

     (i) Performance Awards. Performance Awards, denominated in cash or in Stock
or other Awards, may be granted by the Committee in accordance with Section 7. A
Performance Award denominated in shares constitutes an Award authorized under
Section 6(b) — (h) to which performance conditions have been attached.

10



--------------------------------------------------------------------------------



 



     7. Performance Awards, Including Annual Incentive Awards.

     (a) Performance Awards Generally. Performance Awards may be denominated as
a cash amount, number of shares of Stock, or specified number of other Awards
(or a combination) which may be earned upon achievement or satisfaction of
performance conditions specified by the Committee. In addition, the Committee
may specify that any other Award shall constitute a Performance Award by
conditioning the right of a Participant to exercise the Award or have it
settled, and the timing thereof, upon achievement or satisfaction of such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Sections 7(b) and 7(c) in the
case of a Performance Award intended to qualify as “performance-based
compensation” under Code Section 162(m).

     (b) Performance Awards Granted to Covered Employees. If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).



  (i)   Performance Goal Generally. The performance goal for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(b). The performance goal shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder, including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.     (ii)   Business Criteria. One or
more of the following business criteria for the Company, on a consolidated
basis, and/or for specified subsidiaries or affiliates or other business units
of the Company shall be used by the Committee in establishing performance goals
for such Performance Awards: (1) advertising sales (either calendar cycle or
publication cycle basis) or other sales or revenue measures; (2) operating
income, earnings from operations, earnings before or after taxes, earnings
before or after interest, depreciation, amortization, or extraordinary or
special items, (3) net income or net income per common share (basic or diluted);
(4) return on assets, return on investment, return on capital, or return on
equity; (5) cash flow, free cash flow, cash flow return on investment, or net
cash provided by operations; (6) interest expense after taxes; (7) economic
profit or value created; (8) operating margin; (9) stock price or total
stockholder return; and (10) strategic business criteria, consisting of one or
more objectives based on meeting specified market penetration, geographic
business expansion goals, operating goals, cost targets, customer satisfaction,
employee satisfaction, human resources management , supervision of litigation
and information technology, and goals relating to acquisitions or divestitures
of subsidiaries, affiliates or joint ventures. The targeted level or levels of
performance with respect to such business criteria may be established at such
levels and in such

11



--------------------------------------------------------------------------------



 



      terms as the Committee may determine, in its discretion, including in
absolute terms, as a goal relative to performance in prior periods, or as a goal
compared to the performance of one or more comparable companies or an index
covering multiple companies. Performance goals based upon these business
criteria may be based upon generally accepted accounting principles (“GAAP”) or
may be non-GAAP measures, and in either case may be adjusted for purchase
accounting impacts related to acquisitions and other extraordinary,
non-recurring or unusual events or accounting treatments.     (iii)  
Performance Period; Timing for Establishing Performance Goals. Achievement of
performance goals in respect of such Performance Awards shall be measured over a
performance period of up to one year or more than one year, as specified by the
Committee. A performance goal shall be established not later than the earlier of
(A) 90 days after the beginning of any performance period applicable to such
Performance Award or (B) the time 25% of such performance period has elapsed.  
  (iv)   Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 7(b)(ii) during the given performance period, as specified by the
Committee in accordance with Section 7(b)(iv). The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.     (v)   Settlement of Performance Awards; Other Terms. Settlement of
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Performance Award subject
to this Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.

      (c) Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), and its grant, exercise and/or settlement
shall be contingent upon achievement of preestablished performance goals and
other terms set forth in this Section 7(c).



  (i)   Grant of Annual Incentive Awards. Not later than the earlier of 90 days
after the beginning of any performance period applicable to such Annual
Incentive Award or the time 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will potentially receive
Annual Incentive

12



--------------------------------------------------------------------------------



 



      Awards, and the amount(s) potentially payable thereunder, for that
performance period. The amount(s) potentially payable shall be based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 7(b)(ii) in the given performance period, as
specified by the Committee. The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv). In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall be preestablished by the Committee. In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5.     (ii)   Payout of Annual Incentive Awards. After the end
of each performance period, the Committee shall determine the amount, if any, of
the Annual Incentive Award for that performance period payable to each
Participant. The Committee may, in its discretion, determine that the amount
payable to any Participant as a final Annual Incentive Award shall be reduced
from the amount of his or her potential Annual Incentive Award, including a
determination to make no final Award whatsoever, but may not exercise discretion
to increase any such amount. The Committee shall specify the circumstances in
which an Annual Incentive Award shall be paid or forfeited in the event of
termination of employment by the Participant or other event prior to the end of
a performance period or settlement of such Annual Incentive Award.

      (d) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.

      8. Non-Employee Director Awards. Options, Deferred Stock, Restricted Stock
and other Awards (which other Awards, if granted, will be governed by Sections 6
and 7 of this Plan) shall be granted to non-employee directors of the Company or
a subsidiary or an affiliate in accordance with policies established from time
to time by the Board specifying the classes of non-employee directors to be
granted such Awards, the number of shares to be subject to each Award, and the
time or times at which such Awards shall be granted. All Options granted to
non-employee directors shall be non-qualified stock options and shall be
Non-409A Awards. The foregoing notwithstanding, the aggregate number of shares
that may be delivered in connection with Awards granted to non-employee
directors shall be five percent of the total reserved under the Plan, and in
each calendar year a non-employee director may be granted Awards relating to no
more than 6,000 shares, subject to adjustment as provided in Section 11(c).

      (a) Initial Policy — Option Grants. The initial policy with respect to
Options granted under this Section 8(a), effective as of the Effective Date and
continuing until modified or revoked by the Board from time to time, shall be as
follows:



  (i)   Initial Grants. At the date of a person’s initial election or
appointment as a member of the Board after the Effective Date, such person, if
he or she is a non-employee director of the Company eligible to participate upon
such election or appointment, shall be granted an Option to purchase 1,500
shares of Stock,

13



--------------------------------------------------------------------------------



 



      subject to adjustment as provided in Section 12(c). At the Effective Date,
each person who is a non-employee director of the Company eligible to
participate at that date shall be granted an Option to purchase 1,500 shares of
Stock, subject to adjustment as provided in Section 12(c).     (ii)   Annual
Grants. At the date of each annual meeting of shareholders following the
Effective Date at which a director is elected or reelected as a member of the
Board (or at which members of another class of directors are elected or
reelected, if the Company then has a classified Board), such director, if he or
she is a non-employee director of the Company eligible to participate at that
date and if he or she has not been granted an Option under this Section 8(a)
previously during the same calendar year, shall be granted an Option to purchase
1,500 shares of Stock, subject to adjustment as provided in Section 12(c).

     (b) Terms of Options Granted Under Section 8(a). Each Option granted under
Section 8(a) shall be subject to the following terms and conditions:



  (i)   Exercise Price. The exercise price per share of Stock purchasable under
an Option shall be equal to 100% of the Fair Market Value of Stock on the date
of grant of the Option, subject to Section 9(a).     (ii)   Option Term. Each
Option shall expire not later than ten years after the date of grant, or such
earlier date as the Option may no longer be exercised and cannot, by its terms,
thereafter become exercisable. For options granted under the initial policy, the
stated expiration date shall be seven years after the date of grant.     (iii)  
Vesting and Exercisability. The Board may establish terms regarding the times at
which Options shall become vested and exercisable. Unless otherwise determined
by the Board, an Option granted under this Section 8(a) and not previously
forfeited shall vest and become exercisable by a Participant as to one-third of
the number of shares subject to the Option at the close of business on the day
preceding each of the three annual meetings of shareholders following the date
of grant of the Option, rounded to the nearest number of whole shares. The
foregoing notwithstanding, an Option not previously forfeited shall vest and
become exercisable on an accelerated basis upon a Change in Control or upon the
termination of the Participant’s service as a director due to death, Disability
or Retirement. Unless otherwise determined by the Board, an Option will cease to
vest and become exercisable upon the termination of the Participant’s service
prior to a Change in Control for any reason other than death, Disability or
Retirement, and such portion that has not vested and become exercisable at the
time of such termination shall be forfeited.     (iv)   Payment. The exercise
price of an Option shall be paid to the Company either in cash or by the
surrender of Stock, or any combination thereof, or in such other form or manner
as may be consistent with Section 6(b)(ii).

      (c) Initial Policy — Grant of Deferred Stock and Restricted Stock. The
initial policy with respect to Awards granted under this Section 8(c), effective
as of the Effective Date and continuing until modified or revoked by the Board
from time to time, shall be as follows:



  (i)   Initial Grant. At the date of a person’s initial election or appointment
as a member of the Board after the Effective Date, such person, if he or she is
a non-employee director of the Company eligible to participate upon such
election or appointment, shall be granted 1,500 shares of Deferred Stock,
subject to

14



--------------------------------------------------------------------------------



 



      adjustment as provided in Section 12(c). At the Effective Date, each
person who is a non-employee director of the Company eligible to participate at
that date shall be granted 1,500 shares of Deferred Stock, subject to adjustment
as provided in Section 12(c).     (ii)   Annual Grants. At the date of each
annual meeting of shareholders following the Effective Date at which a director
is elected or reelected as a member of the Board (or at which members of another
class of directors are elected or reelected, if the Company then has a
classified Board), such director, if he or she is a non-employee director of the
Company eligible to participate at that date and if he or she has not been
granted Deferred Stock or Restricted Stock under Section 8(c) previously during
the same calendar year, shall be granted 1,500 shares of Deferred Stock, unless
the director has elected (at the time elections are required to be filed under
Section 8(e)(i)) to receive such grant in the form of an equal number of shares
of Restricted Stock. The number of shares subject to such annual grants shall be
subject to adjustment as provided in Section 12(c).

     (d) Terms of Deferred Stock and Restricted Stock Granted Under
Section 8(c). Deferred Stock granted under Section 8(c) shall be subject to the
terms and conditions of Deferred Stock specified in Sections 8(f)(i), (ii), and
(iii), unless otherwise determined by the Board. Deferred Stock and Restricted
Stock granted under this Section 8(c) shall also be subject to the following
additional terms and conditions:



  (i)   Vesting and Forfeiture. The Board may establish terms regarding the
times at which Deferred Stock and Restricted Stock shall become vested and
non-forfeitable. Unless otherwise determined by the Board, an Award granted
under Section 8(c) and not previously forfeited shall become vested and
non-forfeitable as to one-third of the number of shares of Deferred Stock or
Restricted Stock at the close of business on the day preceding each of the three
annual meetings of shareholders following the date of grant of such Award,
rounded to the nearest number of whole shares. The foregoing notwithstanding, an
Award of Deferred Stock or Restricted Stock not previously vested or forfeited
shall vest and become non-forfeitable on an accelerated basis upon a Change in
Control or upon the termination of the Participant’s service as a director due
to death, Disability or, in the case of Deferred Stock, Retirement. Unless
otherwise determined by the Board, an Award of Deferred Stock or Restricted
Stock not previously vested or forfeited will cease to vest and will be
forfeited upon the termination of the Participant’s service prior to a Change in
Control for any reason other than death, Disability or, in the case of Deferred
Stock, Retirement.     (ii)   Deferred Stock Credited as a Result of Dividend
Equivalents. Unless otherwise determined by the Board, Deferred Stock credited
as a result of Dividend Equivalents under Section 8(f)(i) shall be subject to
the same terms, including risk of forfeiture, as the Deferred Stock with respect
to which the dividend equivalents were credited.     (iii)   Dividends on
Restricted Stock. Unless otherwise determined by the Board, dividends on
Restricted Stock declared and paid prior to the lapse of the risk of forfeiture
on such Restricted Stock shall be automatically deemed to be reinvested in
additional shares of Restricted Stock, which shall be subject to the same terms,
including risk of forfeiture, as the Restricted Stock on which the dividend was
paid.

15



--------------------------------------------------------------------------------



 



  (iv)   Awards Nontransferable. Deferred Stock and Restricted Stock shall be
nontransferable by the Participant at any time that the Award remains subject to
a risk of forfeiture.

     (e) Options Granted in Payment of Fees and Deferral of Fees in Deferred
Stock and Deferred Cash. Each non-employee director of the Company may elect, in
accordance with Section 8(e)(i), to be paid Retainer Fees in the form of Options
(or, if so determined by the Committee, stock SARs with terms qualifying such
Awards as 409A Awards) under Section 8(e)(ii) or to defer receipt of Retainer
Fees and Other Director Compensation in the form of Deferred Stock under
Section 8(e)(iii) or deferred cash under Section 8(e)(iv).



  (i)   Elections. A director shall elect to participate and the terms of such
participation by filing an election with the Company prior to the beginning of
the calendar year in which a Plan Year commences (Plan Years generally begin at
each annual meeting of shareholders or, in the case of a new director, upon
initial appointment) .



  (A)   Effect and Irrevocability of Elections. Elections shall be deemed
continuing, and therefore applicable to Plan Years after the initial Plan Year
covered by the election, until the election is modified or superseded by the
Participant. Elections relating to a specified Plan Year shall become
irrevocable at the commencement of the calendar year in which the Plan Year
commences. Elections may be modified or revoked by filing a new election prior
to the time the election to be modified or revoked has become irrevocable. The
latest election filed with the Board shall be deemed to revoke all prior
inconsistent elections that remain revocable at the time of filing of the latest
election.     (B)   Matters To Be Elected. The Company will provide a form of
election which will permit a director to make appropriate elections with respect
to all relevant matters under this Section 8.     (C)   Prior Elections under
the 2001 Stock Award and Incentive Plan. The deferral features of the Plan for
non-employee directors represent a continuation of the similar deferral features
under the 2001 Stock Award and Incentive Plan. Accordingly, elections filed
under the 2001 Stock Award and Incentive Plan shall be given effect for purposes
of the Plan; provided, however, that with respect to deferrals to be given
effect in 2005, notwithstanding other provisions of this Section 8, elections
filed by non-employee directors on or before March 15, 2005 shall be deemed
validly filed and effective, in accordance with Question 21 under IRS Notice
2005-1.



  (ii)   Options Granted in Payment of Retainer Fees. A Participant who has
elected to be paid a specified amount of Retainer Fees in the form of Options
shall be granted, at the close of business on the day the Participant’s Plan
Year commences, an Option to purchase the number of whole shares of Stock
determined in accordance with the Option Valuation Methodology specified by the
Board. Each Option granted under this Section 8(e)(ii) shall be subject to the
following terms and conditions:



  (A)   Option Valuation Methodology. The Board shall determine, prior to the
calendar year in which the Plan Year commences, the Option Valuation Methodology
which will be used to determine the number of Options

16



--------------------------------------------------------------------------------



 



      granted and the Option exercise price. The Option Valuation Methodology
may be based upon a valuation of the Option, a discounting of the aggregate
exercise price of the Options by the amount of Retainer Fees to be paid in the
form of Options, or such other methodology as may be deemed reasonable for
purposes of this Section 8(e)(ii).     (B)   Option Term. Each Option will
expire at a date specified by the Board, which shall not be later than ten years
after the date of grant; provided, however, that, unless otherwise determined by
the Board, any portion of an Option that is not yet exercisable as of the date a
Participant ceases to serve as a director for any reason will expire at the date
such service ceases.     (C)   Vesting and Exercisability. Unless otherwise
determined by the Board, each Option will vest and become exercisable as to 25%
of the underlying shares on the June 30, September 30, December 31, and March 31
following the date of grant; provided, however, that, in the case of a Plan Year
which begins on or after June 30 and before September 30, the vesting percentage
shall be 33%, and in the case of a Plan Year which begins on or after
September 30 and before December 31, the vesting percentage shall be 50%; and
provided further, that an Option will become fully vested and exercisable at the
close of business on the last day of the Plan Year in which it was granted. The
number of shares as to which the Option becomes vested and exercisable will be
rounded to the nearest whole number. The foregoing notwithstanding, (i) upon a
Change in Control a Participant’s Option not previously forfeited shall vest and
become exercisable in full, and (ii) upon termination of the Participant’s
service as a director due to death, Disability, or Retirement, that portion of
the Option which would become vested and exercisable on the last day of the
calendar quarter in which such death, Disability, or Retirement occurred will
become immediately vested and exercisable.     (D)   Exercise Price. The
exercise price per share of Stock purchasable under an Option will be 100% of
the Fair Market Value of the underlying shares. The exercise price of an Option
shall be paid to the Company either in cash or by the surrender of Stock, or any
combination thereof, or in such other form or manner as then may be permitted
under Section 6(b)(ii).     (E)   Changes in Fees; Changes in Service as a
Committee Chair. If the amount of Retainer Fees is increased during a Plan Year,
or if a Director is appointed chair of a Board committee such that an additional
Retainer Fee is payable during a Plan Year, such increased or additional fees
will not be paid in the form of Options. If a Director has been granted an
Option in respect of a Plan Year in payment of Retainer Fees which included
committee-related fees for service as chair or a member of any Board committee,
and during such Plan Year he or she ceases such service but remains on the
Board, the Option will expire in part at the time such service ceases, to the
extent of that portion of the Option which is not yet exercisable multiplied by
a fraction the numerator of which is the amount of committee-related fees
included in such Retainer Fees and the denominator of which is the total amount
of such Retainer Fees.

17



--------------------------------------------------------------------------------



 



  (F)   Effect of Code Section 409A. If the Options granted under this
Section 8(e)(ii) would not qualify as Non-409A Options, the Board may substitute
for such Options 409A Awards in the form of Stock SARs, which shall include
terms that provide for distribution acquisition of Deferred Stock upon exercise
and a distribution of the Deferred Stock at the expiration date of the Stock
SAR, with the valuation of the Stock SAR determined taking into account its
mandatory deferral terms.



  (iii)   Deferral of Retainer Fees and Other Director Compensation in the Form
of Deferred Stock. If a Participant has elected to defer receipt of a specified
amount of Retainer Fees or Other Director Compensation in the form of Deferred
Stock, a number of shares of Deferred Stock shall be credited to the
Participant’s Deferred Stock Account, as of the date such Retainer Fees or Other
Director Compensation otherwise would have been payable to the Participant but
for such election to defer, equal to (i) such amount otherwise payable divided
by (ii) the Fair Market Value of a share of Stock at that date. Deferred Shares
credited under this Section 8(e)(iii) shall be subject to the terms and
conditions of Deferred Stock specified in Sections 8(f)(ii), (iii) and (iv). The
right and interest of each Participant in Deferred Stock credited to the
Participant’s Deferred Stock Account under this Section 8(e)(iii) at all times
will be nonforfeitable.     (iv)   Deferral of Retainer Fees and Other Director
Compensation in the Form of Deferred Cash. If a Participant has elected to defer
receipt of a specified amount of Retainer Fees or Other Director Compensation in
the form of deferred cash, an amount equal to such specified amount shall be
credited to the Participant’s Deferred Cash Account as of the date such Retainer
Fees or Other Director Compensation otherwise would have been payable to the
Participant but for such election to defer. Each Participant shall be entitled
to direct the manner in which his or her Deferred Cash Account will be deemed to
be invested, selecting among the same investment alternatives (other than
Company common stock) as are offered from time to time to participants in the
Company’s Deferred Compensation Plan. The right and interest of each Participant
relating to his or her Deferred Cash Account at all times will be
nonforfeitable.     (v)   Cessation of Service as a Director. If any Retainer
Fee or Other Director Compensation otherwise subject to an election would be
paid to a Participant after he or she has ceased to serve as a director, such
payment shall not be subject to deferral under this Section 8(e), but shall
instead be paid in accordance with the Company’s regular non-employee director
compensation policies.

      (f) Other Terms of Deferral Accounts.



  (i)   Dividend Equivalents on Deferred Stock. Dividend Equivalents will be
credited on Deferred Stock credited to a Participant’s Deferred Stock Account(s)
as follows:



  (A)   Cash and Non-Share Dividends. If the Company declares and pays a
dividend on Stock in the form of cash or property other than shares of Stock,
then a number of additional shares of Deferred Stock shall be credited to a
Participant’s Deferred Stock Account(s) as of the payment date for such dividend
equal to (i) the number of shares of Deferred Stock credited to the respective
Account as of the record date for such dividend, multiplied by (ii) the amount
of cash plus the Fair Market Value of any property other than shares actually
paid as a dividend on each

18



--------------------------------------------------------------------------------



 



      share at such payment date, divided by (iii) the Fair Market Value of a
share of Stock at such payment date.     (B)   Share Dividends and Splits. If
the Company declares and pays a dividend on Stock in the form of additional
shares of Stock, or there occurs a forward split of Stock, then a number of
additional shares of Deferred Stock shall be credited to the Participant’s
Deferred Stock Account(s) as of the payment date for such dividend or forward
Stock split equal to (i) the number of shares of Deferred Stock credited to the
respective Account as of the record date for such dividend or split multiplied
by (ii) the number of additional shares actually paid as a dividend or issued in
such split in respect of each share of Stock.



  (ii)   Reallocation of Accounts. A Participant may allocate amounts credited
to his or her Deferred Cash Account to one or more of the investment vehicles
authorized under the Company’s Deferred Compensation Plan. Subject to the rules
established by the Board and subject to the provisions of this Section 8(f), a
Participant may reallocate amounts credited to his or her Deferred Cash Account
as of the Valuation Date following the Participant’s election, to one or more of
such investment vehicles, by filing with the Company a notice, in such form, and
in accordance with such procedures, as the Board shall determine from time to
time. The Board may, in its discretion, restrict allocation into or reallocation
by specified Participants into or out of special investment vehicles or specify
minimum or maximum amounts that may be allocated or reallocated by Participants.
Notwithstanding the foregoing, a Participant shall have no right to have amounts
credited as cash to the Participant’s Deferred Cash Account reallocated or
switched to his or her Deferred Stock Account or amounts credited to the
Participant’s Deferred Stock Account reallocated or switched to his or her
Deferred Cash Account, except as may be permitted by the Board.     (iii)  
Elections as to Settlement. Each Participant’s election under Section 8(e)(i)
shall specify the time or times at which the Participant’s Deferral Account will
be settled, which may be a fixed date or a date at or following the
Participant’s termination of service as a director of the Company, and whether
distribution will be in a single lump sum or in a number of annual installments
not exceeding ten (or such other number as may be determined by the Board);
provided, however, that, if no valid election has been filed as to the time of
settlement of a Participant’s Deferral Account or any portion thereof, such
Deferral Account or portion thereof shall be distributed in a single lump sum on
the first business day of the year following the year in which the Participant
ceases to serve as a director. If installments are elected, such installments
must be annual installments (unless otherwise permitted by the Company and
validly elected in the Participant’s deferral election form, commencing not
later than the first year following the year in which the Participant ceases to
serve as a director (on such annual installment date as may be specified in such
election form) and extending over the period elected by the Participant (not to
exceed ten years).



  (A)   Matters Covered by Election. Subject to the terms of the Plan, the
Company shall determine whether all deferrals under the Plan must be subject to
a single election as to the time or times of settlement, or whether settlement
elections may relate to a specified sub-account (i.e., the Deferred Stock
Account or the Deferred Cash Account) and/or deferrals in a specified Plan Year.
If the Company permits elections to relate to a specified Plan Year, such
election shall apply to the amounts originally credited to the specified sub
account in respect of such Plan

19



--------------------------------------------------------------------------------



 



      Year and to any additional amounts credited as Dividend Equivalents or
interest or earnings in respect of such originally credited amounts and
previously credited additional amounts.     (B)   Modifying Elections. A
Participant may modify a prior election as to the time at which a Participant’s
Deferral Account (including a specified sub account) will be settled in
accordance with Code Section 409A(a)(4)(C), subject to such additional
requirements as may be specified by the Company. Such modification shall be made
by filing a new election with the Company.



  (v)   Election Forms. Elections under the Plan shall be made in writing on
such form or forms as may be specified from time to time by the Board.     (vi)
  Statements. The Company will furnish statements to each Participant reflecting
the amount credited to a Participant’s Deferral Account, transactions therein,
and other related information no less frequently than once each calendar year.  
  (vii)   Fractional Shares. The Company may specify a reasonable method to
account for fractional shares of Deferred Stock, which may include rounding
downward or upward to eliminate such fractional shares at each crediting date.

     (g) Settlement of Deferral Accounts. The Company will settle a
Participant’s Deferral Account by making one or more distributions to the
Participant (or his or her Beneficiary, following Participant’s death) at the
time or times, in a lump sum or installments, as specified in the Participant’s
election filed in accordance with Section 8(e)(i) and 8(f)(iv); provided,
however, that a Deferral Account will be settled at times earlier than those
specified in such election in accordance with Sections 8(g)(ii), (iii), and
(iv).



  (i)   Form of Distribution. Distributions in respect of a Participant’s
Deferred Stock Account shall be made only in shares of Stock, together with cash
in lieu of any fractional share remaining at a time that less than one whole
share of Deferred Stock is credited to such Deferred Stock Account. Shares may
be delivered in certificate form to a Participant (or his or her Beneficiary) or
to a nominee for the account of the Participant (or his or her Beneficiary), or
in such other manner as the Board may determine. Distributions in respect of a
Participant’s Deferred Cash Account shall be made only in cash.     (ii)  
Death. If a Participant ceases to serve as a director due to death or dies prior
to distribution of all amounts from his or her Deferral Account, the Company
shall make a single lump-sum distribution to the Participant’s Beneficiary. Any
such distribution shall be made on the 60th day following formal notification to
the Company of the Participant’s death.     (iii)   Unforeseeable Emergency and
Other Payments. Other provisions of the Plan notwithstanding, if, upon the
written application of a Participant, the Board determines that the Participant
has had an unforeseeable emergency within the meaning of Code
Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), the Board shall direct the
payment to the Participant of all or a portion of the balance of a Deferral
Account (to the extent of then vested amounts) in accordance with
Section 409A(a)(2)(B)(ii).     (iv)   Change in Control. In the event of a
Change in Control which also constitutes a 409A Ownership/Control Change,
payments in settlement of any Deferral

20



--------------------------------------------------------------------------------



 



      Account (including a Deferral Account with respect to which one or more
installment payments have previously been made) shall be made on the date
fifteen (15) business days following such 409A Ownership/Control Change.

     9. Certain Provisions Applicable To Awards.

     (a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate; provided, however, that a 409A Award may
not be granted in tandem with a Non-409A Award. Awards granted in addition to or
in tandem with other Awards or awards may be granted either as of the same time
as or a different time from the grant of such other Awards or awards. Subject to
Section 12(k), the Committee may determine that, in granting a new Award, the
in-the-money value or fair value of any surrendered Award or award or the value
of any other right to payment surrendered by the Participant may be applied to
reduce the exercise price of any Option, grant price of any SAR, or purchase
price of any other Award.

     (b) Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii), 6(c)(ii) and 8 or elsewhere in the Plan.

     (c) Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of the Plan (including Section 12(k)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events, subject to Section 12(k). Subject to Section 12(k),
installment or deferred payments may be required by the Committee (subject to
Section 12(e)) or permitted at the election of the Participant on terms and
conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. In the case of any 409A Award that is vested and no longer
subject to a risk of forfeiture (within the meaning of Code Section 83), such
Award will be distributed to the Participant, upon application of the
Participant, if the Participant has had an unforeseeable emergency within the
meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in accordance
with Section 409A(a)(2)(B)(ii).

     (d) Limitation on Vesting of Certain Awards. Subject to Section 8,
Restricted Stock will vest over a minimum period of three years except in the
event of a Participant’s death, disability, or retirement, or in the event of a
Change in Control or other special circumstances. The foregoing notwithstanding,
(i) Restricted Stock as to which either the grant or vesting is based on, among
other things, the achievement of one or more performance conditions generally
will vest over a minimum period of one year except in the event of a
Participant’s death, disability, or retirement, or in the event of a Change in
Control or other special circumstances, and (ii) up to 5% of the shares of Stock
authorized under the Plan may be granted as Restricted Stock without any minimum
vesting requirements. For purposes of this Section 9(d), (i) a performance
period that precedes the grant of the Restricted Stock will be treated as part
of the vesting period if the participant has been notified promptly after the
commencement of the performance period that he or she has the opportunity to
earn the Award based on performance and continued service, and

21



--------------------------------------------------------------------------------



 



(ii) vesting over a three-year period or one-year period will include periodic
vesting over such period if the rate of such vesting is proportional (or less
rapid) throughout such period.

     10. Change in Control.

     (a) Effect of “Change in Control” on Non-Performance Based Awards. In the
event of a “Change in Control,” the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under
Section 10(b), unless otherwise provided by the Committee in the Award document:



  (i)   In the case of Non-409A Awards, to the extent permitted without causing
the Award to become subject to Code Section 409A:



  (A)   All forfeiture conditions and other restrictions applicable to Awards
granted under the Plan shall lapse and such Awards shall be fully payable as of
the time of the Change in Control without regard to vesting or other conditions,
except to the extent of any waiver by the Participant and subject to applicable
restrictions set forth in Section 12(a);     (B)   Any Award carrying a right to
exercise that was not previously exercisable and vested shall become fully
exercisable and vested as of the time of the Change in Control and shall remain
exercisable and vested for the balance of the stated term of such Award without
regard to any termination of employment or service by the Participant other than
a termination for Cause, subject only to applicable restrictions set forth in
Section 12(a); and     (C)   The Committee may, in its discretion, during the
60-day period immediately following the Change in Control, cancel an outstanding
Option of SAR or permit the Participant to elect to surrender the outstanding
Option or SAR in exchange for a cash payment equal to the excess of the Change
in Control Price over the exercise price of such Option or grant price of such
SAR, multiplied by the number of shares of Stock covered by such Option or SAR,
and, with respect to other types of Awards denominated in shares, to cancel such
an Award or permit the Participant to elect to surrender the Award in exchange
for a cash payment equal to the Change in Control Price multiplied by the number
of shares of Stock covered by such Award.



  (ii)   In the case of 409A Awards, if and to the extent permitted under Code
Section 409A (for this purpose, if Section 409A would permit any of the
following events to occur following 409A Ownership/Control Change but not
otherwise, such event shall occur only if a Change in Control also constitutes a
409A Ownership/Control Change):



  (A)   All deferral of settlement, forfeiture conditions and other restrictions
applicable to an unvested Award granted under the Plan shall lapse and such
Awards shall be fully payable as of the time of the Change in Control without
regard to deferral and vesting conditions, except to the extent of any waiver by
the Participant (if permitted under Section 409A) and subject to applicable
restrictions set forth in Section 12(a);

22



--------------------------------------------------------------------------------



 



  (B)   Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control and shall remain exercisable and vested for the balance
of the stated term of such Award without regard to any termination of employment
or service by the Participant other than a termination for Cause, subject only
to applicable restrictions set forth in Section 12(a); and     (C)   The
Committee may, in its discretion, during the 60-day period immediately following
the Change in Control, provide for the cancellation of an outstanding Option of
SAR or permit the Participant to elect to surrender the outstanding Option or
SAR in exchange for a cash payment equal to the excess of the Change in Control
Price over the exercise price of such Option or grant price of such SAR
multiplied by the number of shares of Stock covered by such Option or SAR, and,
with respect to other types of Awards denominated in shares, to cancel such an
Award or permit the Participant to elect to surrender the Award in exchange for
a cash payment equal to the Change in Control Price multiplied by the number of
shares of Stock covered by such Award.

     (b) Effect of “Change in Control” on Performance-Based Awards. In the event
of a “Change in Control,” with respect to an outstanding Award subject to
achievement of performance goals and conditions, such performance goals and
conditions shall be deemed to be met or exceeded if and to the extent so
provided by the Committee in the Award document governing such Award or other
agreement with the Participant, to the maximum extent permitted under
Section 409A in the case of 409A Awards.

     (c) Definition of “Change in Control.” A “Change in Control” shall be
deemed to have occurred if, after the Effective Date, there shall have occurred
any of the following:



  (i)   Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “20% Beneficial
Owner.” For purposes of this provision, a “20% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then-outstanding
voting securities; provided that the term “20% Beneficial Owner” shall not
include any person who, at all times following such an acquisition of
securities, remains eligible to file a Schedule 13G pursuant to Rule 13d-1(b)
under the Exchange Act, or remains exempt from filing a Schedule 13D under
Section 13(d)(6)(b) of the Exchange Act, with respect to all classes of Company
voting securities; and provided further, that a person who is a “Purchaser” as
defined in Amendment No. 2, dated as of September 21, 2002, to the Rights
Agreement, dated as of October 27, 1998, as amended through the Effective Date,
by and between the Company and The Bank of New York, as successor Rights Agent
(the “Rights Agreement”), or who acquires beneficial ownership of Stock from a
“Purchaser” as a result of a transfer of Preferred Shares and/or Warrants
pursuant to and in accordance with Section 4.10 of the Preferred Stock and
Warrant Purchase Agreement, dated as of September 21, 2002, shall not be deemed
a 20% Beneficial Owner hereunder unless such person constitutes an “Acquiring
Person” under the Rights Agreement as in effect at the Effective Date;

23



--------------------------------------------------------------------------------



 



  (ii)   During any period of two consecutive years commencing on or after the
Effective Date, individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person (as
defined above) who has entered into an agreement with the Company to effect a
transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof;     (iii)   The shareholders of the Company have approved a
merger, consolidation, recapitalization, or reorganization of the Company, or a
reverse stock split of any class of voting securities of the Company, or the
consummation of any such transaction if shareholder approval is not obtained,
other than any such transaction which would result in at least 60% of the
combined voting power of the voting securities of the Company or the surviving
entity outstanding immediately after such transaction being beneficially owned
by persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction, with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
paragraph (iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 60%
threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company, such surviving entity or a subsidiary thereof; and provided
further, that, if consummation of the corporate transaction referred to in this
Section 10(c)(iii) is subject, at the time of such approval by shareholders, to
the consent of any government or governmental agency or approval of the
shareholders of another entity or other material contingency, no Change in
Control shall occur until such time as such consent and approval has been
obtained and any other material contingency has been satisfied;     (iv)   The
shareholders of the Company have approved a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect); provided that, if consummation of the transaction referred to in this
Section 10(c)(iv) is subject, at the time of such approval by shareholders, to
the consent of any government or governmental agency or approval of the
shareholders of another entity or other material contingency, no Change in
Control shall occur until such time as such consent and approval has been
obtained and any other material contingency has been satisfied; and     (v)  
any other event which the Board of Directors of the Company determines shall
constitute a Change in Control for purposes of this Plan.

     (d) Definition of “409A Ownership/Control Change.” A “409A
Ownership/Control Change” shall be deemed to have occurred if a Change in
Control occurs which constitutes a change in the ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, within the meaning of Code Section 409A(a)(2)(A)(v).

     (e) Definition of “Change in Control Price.” The “Change in Control Price”
means an amount in cash equal to the higher of (i) the amount of cash and fair
market value of property

24



--------------------------------------------------------------------------------



 



that is the highest price per share paid (including extraordinary dividends) in
any transaction triggering the Change in Control or any liquidation of shares
following a sale of substantially all assets of the Company, or (ii) the highest
Fair Market Value per share at any time during the 60-day period preceding and
60-day period following the Change in Control.

     (f) Termination of Employment After Change in Control Negotiations Have
Commenced. For purposes of this Section 10, a termination of a Participant’s
employment by the Company without Cause after the commencement of negotiations
with a potential acquirer or business combination partner will be deemed to be a
termination of employment immediately after a Change in Control if such
negotiations result in a transaction constituting a Change in Control within
24 months of the commencement date of such negotiations.

     11. Additional Award Forfeiture Provisions.

     (a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements. Unless otherwise determined by the
Committee, each Award granted hereunder, other than Awards granted to
non-employee directors, shall be subject to the following additional forfeiture
conditions, to which the Participant, by accepting an Award hereunder, agrees.
If any of the events specified in Section 11(b)(i), (ii), or (iii) occurs (a
“Forfeiture Event”), all of the following forfeitures will result:



  (i)   The unexercised portion of the Option, whether or not vested, and any
other Award not then settled (except for an Award that has not been settled
solely due to an elective deferral by the Participant and otherwise is not
forfeitable in the event of any termination of service of the Participant) will
be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event; and     (ii)   The Participant will be obligated to repay to the Company,
in cash, within five business days after demand is made therefor by the Company
the total amount of Award Gain (as defined herein) realized by the Participant
upon each exercise of an Option or settlement of an Award (regardless of any
elective deferral) that occurred on or after (A) the date that is six months
prior to the occurrence of the Forfeiture Event, if the Forfeiture Event
occurred while the Participant was employed by the Company or a subsidiary or
affiliate, or (B) the date that is six months prior to the date the
Participant’s employment by the Company or a subsidiary or affiliate terminated,
if the Forfeiture Event occurred after the Participant ceased to be so employed.
For purposes of this Section, the term “Award Gain” shall mean (i), in respect
of a given Option exercise, the product of (X) the Fair Market Value per share
of Stock at the date of such exercise (without regard to any subsequent change
in the market price of shares) minus the exercise price times (Y) the number of
shares as to which the Option was exercised at that date, and (ii), in respect
of any other settlement of an Award granted to the Participant, the Fair Market
Value of the cash or Stock paid or payable to Participant (regardless of any
elective deferral) less any cash or the Fair Market Value of any Stock or
property (other than an Award or award which would have itself then been
forfeitable hereunder and excluding any payment of tax withholding) paid by the
Participant to the Company as a condition of or in connection such settlement.

     (b) Events Triggering Forfeiture. The forfeitures specified in Section
11(a) will be triggered upon the occurrence of any one of the following
Forfeiture Events at any time during the Participant’s employment by the Company
or a subsidiary or affiliate and resulting in his or her termination of
employment, or during the one-year period following termination of such
employment:

25



--------------------------------------------------------------------------------



 



  (i)   The Participant, acting alone or with others, directly or indirectly,
prior to a Change in Control, (A) engages, either as employee, employer,
consultant, advisor, or director, or as an owner, investor, partner, or
stockholder unless the Participant’s interest is insubstantial, in any business
in an area or region in which the Company conducts business at the date the
event occurs, which is directly in competition with a business then conducted by
the Company or a subsidiary or affiliate; (B) induces any customer or supplier
of the Company or a subsidiary or affiliate, or a telephone company with which
the Company or a subsidiary or affiliate has a business relationship, to
curtail, cancel, not renew, or not continue his or her or its business with the
Company or any subsidiary or affiliate; or (C) induces, or attempts to
influence, any employee of or service provider to the Company or a subsidiary or
affiliate to terminate such employment or service. The Committee shall, in its
discretion, determine which lines of business the Company conducts on any
particular date and which third parties may reasonably be deemed to be in
competition with the Company. For purposes of this Section 11(b)(i), a
Participant’s interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and a Participant’s interest as an owner, investor, or partner is
insubstantial if it represents ownership, as determined by the Committee in its
discretion, of less than five percent of the outstanding equity of the entity;  
  (ii)   The Participant discloses, uses, sells, or otherwise transfers, except
in the course of employment with or other service to the Company or any
subsidiary or affiliate, any confidential or proprietary information of the
Company or any subsidiary or affiliate, including but not limited to information
regarding the Company’s current and potential customers, organization,
employees, finances, and methods of operations and investments, so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain, except as required by law or pursuant to legal process, or
the Participant makes statements or representations, or otherwise communicates,
directly or indirectly, in writing, orally, or otherwise, or takes any other
action which may, directly or indirectly, disparage or be damaging to the
Company or any of its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations, except as required by
law or pursuant to legal process; or     (iii)   The Participant fails to
cooperate with the Company or any subsidiary or affiliate in any way, including,
without limitation, by making himself or herself available to testify on behalf
of the Company or such subsidiary or affiliate in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, or
otherwise fails to assist the Company or any subsidiary or affiliate in any way,
including, without limitation, in connection with any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary or affiliate, as reasonably requested.

     (c) Agreement Does Not Prohibit Competition or Other Participant
Activities. Although the conditions set forth in this Section 11 shall be deemed
to be incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates. Rather, the non-occurrence of the
Forfeiture Events set forth in Section 11(b) is a condition to the Participant’s
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein. The Company and the Participant shall not be precluded by this provision
or otherwise from entering into other agreements concerning the subject matter
of Sections 11(a) and 11(b).

26



--------------------------------------------------------------------------------



 



     (d) Committee Discretion. The Committee may, in its discretion, waive in
whole or in part the Company’s right to forfeiture under this Section, but no
such waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.

     12. General Provisions.

     (a) Compliance with Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Committee and subject to
Section 12(k), postpone the issuance or delivery of Stock or payment of other
benefits under any Award until completion of such registration or qualification
of such Stock or other required action under any federal or state law, rule or
regulation, listing or other required action with respect to any stock exchange
or automated quotation system upon which the Stock or other securities of the
Company are listed or quoted, or compliance with any other obligation of the
Company, as the Committee may consider appropriate, and may require any
Participant to make such representations, furnish such information and comply
with or be subject to such other conditions as it may consider appropriate in
connection with the issuance or delivery of Stock or payment of other benefits
in compliance with applicable laws, rules, and regulations, listing
requirements, or other obligations. The foregoing notwithstanding, in connection
with a Change in Control, the Company shall take or cause to be taken no action,
and shall undertake or permit to arise no legal or contractual obligation, that
results or would result in any postponement of the issuance or delivery of Stock
or payment of benefits under any Award or the imposition of any other conditions
on such issuance, delivery or payment, to the extent that such postponement or
other condition would represent a greater burden on a Participant than existed
on the 90th day preceding the Change in Control.

     (b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon (which may include limitations
the Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

     (c) Adjustments. In the event that any large, special and non-recurring
dividend or other distribution (whether in the form of cash or property other
than Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate and, in the case of any outstanding Award, necessary in order
to prevent dilution or enlargement of the rights of the Participant, then the
Committee shall, in an equitable manner as determined by the Committee, adjust
any or all of (i) the number and kind of shares of Stock which may be delivered
in connection with Awards granted thereafter, including the number of shares
available in Pool 1 and Pool 2, (ii) the number and kind of shares of Stock by
which

27



--------------------------------------------------------------------------------



 



annual per-person Award limitations are measured under Section 5 and Section 8
and the calculated annual run-rate limitation under Section 4(c), (iii) the
number and kind of shares of Stock subject to or deliverable in respect of
outstanding Awards and (iv) the exercise price, grant price or purchase price
relating to any Award or, if deemed appropriate, the Committee may make
provision for a payment of cash or property to the holder of an outstanding
Option. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals and any hypothetical funding pool
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any subsidiary or affiliate or other business unit, or the financial statements
of the Company or any subsidiary or affiliate, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any subsidiary or affiliate or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that the existence of such authority (i) would cause Options, SARs,
or Performance Awards granted under the Plan to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury
Regulation 1.162-27(e)(4)(vi), under the performance goals relating to Options
or SARs granted to Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder.

     (d) Tax Provisions.



  (i)   Withholding. The Company and any subsidiary or affiliate is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee, or in satisfaction of other tax obligations. Other provisions of the
Plan notwithstanding, only the minimum amount of Stock deliverable in connection
with an Award necessary to satisfy statutory withholding requirements will be
withheld, unless withholding of any additional amount of Stock will not result
in additional accounting expense to the Company.     (ii)   Required Consent to
and Notification of Code Section 83(b) Election. No election under Section 83(b)
of the Code (to include in gross income in the year of transfer the amounts
specified in Code Section 83(b)) or under a similar provision of the laws of a
jurisdiction outside the United States may be made unless expressly permitted by
the terms of the Award document or by action of the Committee in writing prior
to the making of such election. In any case in which a Participant is permitted
to make such an election in connection with an Award, the Participant shall
notify the Company of such election within ten days of filing notice of the
election with the Internal Revenue Service or other

28



--------------------------------------------------------------------------------



 



      governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Code Section 83(b) or other
applicable provision.     (iii)   Requirement of Notification Upon Disqualifying
Disposition Under Code Section 421(b). If any Participant shall make any
disposition of shares of Stock delivered pursuant to the exercise of an ISO
under the circumstances described in Code Section 421(b) (i.e., a disqualifying
disposition), such Participant shall notify the Company of such disposition
within ten days thereof.

     (e) Changes to the Plan. The Board may amend, suspend or terminate the Plan
or the Committee’s authority to grant Awards under the Plan without the consent
of stockholders or Participants; provided, however, that any amendment to the
Plan shall be submitted to the Company’s stockholders for approval not later
than the earliest annual meeting for which the record date is at or after the
date of such Board action if such stockholder approval is required by any
federal or state law or regulation or the rules of the New York Stock Exchange
or any other stock exchange or automated quotation system on which the Stock may
then be listed or quoted, or if such amendment would materially increase the
number of shares reserved for issuance and delivery under the Plan, and the
Board may otherwise, in its discretion, determine to submit other amendments to
the Plan to stockholders for approval; and provided further, that, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under any outstanding Award (for
this purpose, actions that alter the timing of federal income taxation of a
Participant will not be deemed material unless such action results in an income
tax penalty on the Participant). Without the approval of stockholders, the
Committee will not amend or replace previously granted Options or SARs in a
transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.
With regard to other terms of Awards, the Committee shall have no authority to
waive or modify any such Award term after the Award has been granted to the
extent the waived or modified term would be mandatory under the Plan for any
Award newly granted at the date of the waiver or modification.

     (f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a subsidiary or affiliate may owe to the Participant from time to
time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 11(a), although the Participant shall remain liable
for any part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 12(f).

     (g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.

     (h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements

29



--------------------------------------------------------------------------------



 



and awards which do not qualify under Code Section 162(m), and such other
arrangements may be either applicable generally or only in specific cases.

     (i) Payments in the Event of Forfeitures; Fractional Shares. Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash consideration, the Participant
shall be repaid the amount of such cash consideration. No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

     (j) Compliance with Code Section 162(m). It is the intent of the Company
that Options and SARs granted to Covered Employees and other Awards designated
as Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b), (c), and
(d), including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.

     (k) Certain Limitations on Awards to Ensure Compliance with Section 409A.
For purposes of this Plan, references to an award term or event (including any
authority or right of the Company or a Participant) being “permitted” under
Section 409A mean, for a 409A Award, that the term or event will not cause the
Participant to be liable for payment of interest or a tax penalty under Section
409A and, for a Non-409A Award, that the term or event will not cause the Award
to be treated as subject to Section 409A. Other provisions of the Plan
notwithstanding, the terms of any 409A Award and any Non-409A Award, including
any authority of the Company and rights of the Participant with respect to the
Award, shall be limited to those terms permitted under Section 409A, and any
terms not permitted under Section 409A shall be automatically modified and
limited to the extent necessary to conform with Section 409A. For this purpose,
other provisions of the Plan notwithstanding, the Company shall have no
authority to accelerate distributions relating to 409A Awards in excess of the
authority permitted under Section 409A, and any distribution subject to
Section 409A(a)(2)(A)(i) (separation from service) to a “key employee” as
defined under Section 409A(a)(2)(B)(i), shall not occur earlier than the
earliest time permitted under Section 409A(a)(2)(B)(i).

     (l) Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan and any Award document shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable provisions of federal
law.

     (m) Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan made to or held by a Participant
who is then

30



--------------------------------------------------------------------------------



 



resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Award shall
conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the Award
otherwise will have appropriate terms that advance the purposes of the Plan. An
Award may be modified under this Section 12(m) in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.

     (n) Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time (subject to the terms and provisions of any separate written agreements),
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award or an Option is duly exercised.
Except as expressly provided in the Plan and an Award document, neither the Plan
nor any Award document shall confer on any person other than the Company and the
Participant any rights or remedies thereunder.

     (o) Severability; Entire Agreement. If any of the provisions of this Plan
or any Award document is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any Award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.

     (p) Plan Effective Date and Termination. The Plan shall become effective
if, and at such time as, the stockholders of the Company have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Company present, or represented, and entitled to vote on the subject matter at a
duly held meeting of stockholders (provided that the total vote cast on the
proposal represents over 50% in interest of all securities entitled to vote on
the proposal). Upon such approval of the Plan by the stockholders of the
Company, no further awards shall be granted under the Preexisting Plans, but any
outstanding awards under the Preexisting Plans shall continue in accordance with
their terms. Any elections made by non-employee directors and their respective
Deferral Accounts established pursuant to the 1998 Directors’ Stock Plan or 2001
Stock Award and Incentive Plan shall continue as if made or established pursuant
to the Plan until any such election is changed by such Participant in accordance
with the provisions of this Plan. Unless earlier terminated by action of the
Board of Directors, the authority of the Committee to make grants under the Plan
shall terminate on the date that is ten years after the latest date upon which
stockholders of the Company have approved the Plan, and the Plan will remain in
effect until such time as no Stock remains available for delivery under the Plan
and the Company has no further rights or obligations under the Plan with respect
to outstanding Awards under the Plan.

31



--------------------------------------------------------------------------------



 



i            Note to draft: This provision is designed to meet the guidelines of
Institutional Shareholder Services (ISS), including ISS’s 2005 changes. There
are two basic approaches to the new ISS rules on share counting: (i) treat all
shares as available for full-value awards, but provide for aggressive share
counting; (ii) treat a portion of the shares as available solely for options,
stock SARs and similar awards that are not full-value awards, and provide for
only limited share recaptures for those shares. As drafted, this provision is a
hybrid, setting out the basic rule in clause (ii) but allowing non-full value
shares to be shifted to become a reduced number of full-value award shares with
more aggressive share counting. This is consistent with past ISS
interpretations, but is yet to be vetted with ISS.

     The provision allows for a greater number of Full-Value Awards to be
granted by expanding Pool 1, with a reduction in Pool 2 (i.e., reducing shares
available for Options, stock SARs and other non-Full-Value Awards). The
reduction ratio based on ISS modeling, is the ratio of ((value of a share used
for a Full-Value Award) divided by (binomial value of an option in the ISS
model)). Thus, if value of a Full-Value Award share is $30 and binomial value of
an option is $10, the ratio is 3:1, so Pool 2 would be reduced by 3 for each
share added to Pool 1 for Full-Value Awards. Significantly, this feature permits
the Committee to elect to treat Options and SARs as Full-Value Awards to take
advantage of more favorable share-counting rules. If stock SARs are granted and
treated as coming from Pool 1, the recapture of shares should be significant,
thereby conserving plan shares as compared to the usage from Pool 2.

ii            Note to draft: Consider whether the recent ISS rule changes will
require that cash SARs or other cash equity awards be treated as tying up Plan
shares while they are outstanding. They do not appear to do this explicitly.

iii            Note to draft: An issue exists whether an election to be paid in
the form of an Option represents an Option feature that makes the award a 409A
Award. A stock SAR that was designed as a 409A Award could be used for this
purpose.

